DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 10/23/2020.
Claim(s) 15-20, 22-27, 30-36 and 39-40 are currently pending. 
Claim(s) 15, 17 and 30 have been amended.
Claim(s) 1-14, 21, 28, 29, 37 and 38 have been canceled. 
Claim(s) 39 and 40 have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-20, 22-25, 27, 30-32 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0210040, Basol in view of US 5,277,786, Kawakami.
Regarding claims 15, 17 and 30-31
	Basol teaches a solar cell device (40) [Abstract, Figs. 2-4, paragraphs 0035-0036 and 0044], comprising: 
at least one inconsistency (corresponding to any one of defect regions 27A, 27B and 27C) at a surface of a semiconductor substrate (22) having a solar cell active 
front wiring (see wiring pattern comprising lines 41) for collecting electrical current produced by the solar cell device (corresponding to grid pattern 41 positioned on the top surface to collect the light generated current) [Figs. 3-4, paragraphs 0036 and 0038-0039], the front wiring (41) comprising a conductive line (corresponding to any one of the one or more busbars 42 and multiple fingers 43) [Figs. 3-4, paragraphs 0036 and 0038-0039], the conductive line (42/43) comprising a major conductive portion that comprises either i) a linear path of the conductive line that would cause the conductive line to come into contact with the at least one inconsistency (see locations H and G) [Fig. 3 and paragraph 0037] or ii) an overall regular pattern of the front wiring that would cause the conductive line to come into contact with the inconsistency (see locations H and G) [Fig. 3 and paragraph 0037], the conductive line (41) being positioned proximate, but not over, the inconsistency, thereby avoiding the inconsistency [Fig. 3]; and
a patterned insulating layer (the defect regions are passivated by depositing an insulating material over them) separating the conductive line (42/43) from the at least one inconsistency (since the insulation layer is deposited over the inconsistencies in order to passivate them, it will necessarily separate the conductive line from the inconsistencies) [Figs. 3-4, 6 and 12A, paragraph 0047]. 
Basol does not teach the conductive line having a minor conductive portion that deviates from the major conductive portion, the major conductive portion comprising a first part on a first side of the inconsistency and a second part on a second of the 
Kawakami teaches a solar cell device comprising at least one inconsistency (105’’) portion [see Figs. 3(A)-3(C) below, Col. 9, lines 54-62, Col. 10, lines 14-23 and 44-67, Col. 12, lines 60-68 and Col. 13, lines 17-48], the solar cell comprising a conductive line (103) comprising a major conductive portion (see annotated Fig. 3(C)  below) and a minor conductive portion that deviates from the major conductive portion [Fig. 3(C)], the conductive line (103) being positioned proximate, but not over, the inconsistency, thereby avoiding the inconsistency (see Fig. 3(C) wherein the conductive line 103 is rerouted around the inconsistency 105’’) [Figs. 3(A)-3(C), Col. 9, lines 54-62, Col. 10, lines 14-23 and 44-67, Col. 12, lines 60-68 and Col. 13, lines 17-48], the major conductive portion comprising a first part on a first side of the inconsistency and a second part on a second of the inconsistency that is opposite the first side (the first part and the second part corresponding to linear paths of the conductive lines being interrupted by the at least one inconsistency) [Fig. 3(C)], the minor conductive portion electrically connecting the first part and the second part [Fig. 3(C)], the minor conductive portion being selectively deposited laterally to one side of the at least one inconsistency so as to be positioned on the surface of the semiconductor substrate outside of the 
[AltContent: textbox (Minor portion)][AltContent: textbox (1st part)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (2nd part)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    263
    298
    media_image1.png
    Greyscale

The configuration in Kawakami being effective in sufficiently repairing the defective portion i.e., inconsistency, thereby avoiding short circuits [Figs. 3(A)-3(C) and Col. 13, lines 17-48].
Basol and Kawakami are analogous inventions in the files of solar cells comprising repaired defects/inconsistencies.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the conductive line in Basol to have major conductive portion and a minor portion as set forth in Kawakami, because such a configuration is capable of effectively avoiding short circuits [Kawakami, Figs. 3(A)-3(C) and Col. 13, lines 17-48].  
The limitation “selectively deposited” is considered a product-by-process limitation.  The limitation does not distinguish the claimed product from the prior art as it does not impart any additional structure to the claimed product.  Even though product-by-process claims are limited by and defined by the process, determination of 
Regarding claim 16
	Modified Basol teaches the solar cell device as set forth above, wherein the major conductive portion (42/43) is substantially linear [Basol, Figs. 3-4 and paragraph 0036] and the minor conductive portion deviates from being substantially linear to avoid the at least one inconsistency [see Kawakami, Fig. 3(C)].
Regarding claim 18
	Modified Basol teaches the solar cell device as set forth above, wherein the insulating layer (60) is formed only in discrete areas over and optionally surrounding the at least one inconsistency (the insulating layer 60 is applied only over the areas where inconsistencies 27A, 27B and/or 27C are present) [Basol, Figs. 4 and 6, paragraph 0047; Kawakami, Figs. 3(A)-3(C)]. 
Regarding claims 19 and 32
	Basol teaches the solar cell device as set forth above, wherein the at least one inconsistency comprises a hole in the semiconductor substrate (the defect regions may be caused by void 32) [Basol, Fig. 4 and paragraph 0034; Kawakami, Figs. 3(A)-3(C)] and the patterned insulating layer at least partially fills the hole (the patterned insulating layer 60 fills void 32) [Basol, Figs. 4 and 6, paragraphs 0047 and 0065; Kawakami, Figs. 3(A)-3(C)].
Regarding claims 20 and 34
	Modified Basol teaches the solar cell device as set forth above, wherein the at least one inconsistency comprises a particle (the defect regions may be caused by conductive particles inadvertently introduced during or before the deposition of the layers of the cell) [Basol, paragraph 0035].
Regarding claims 22, 25, 27 and 35
	Modified Basol teaches the solar cell device as set forth above, wherein the conductive line comprises silver [Basol, paragraphs 0065].
Regarding claims 23 and 36
	Modified Basol teaches the solar cell device as set forth above, wherein the at least one inconsistency comprises (corresponding to any one of defect regions 27A, 27B and 27C) comprise a hole (see void 32) in the semiconductor substrate (22) [Basol, Figs. 4 and 6, paragraphs 0035 and 0041; Kawakami, Figs. 3(A)-3(C)].
Regarding claims 24 and 34
	Modified Basol teaches the solar cell device as set forth above, wherein the one or more inconsistencies comprise a particle (the defect regions may be caused by conductive particles inadvertently introduced during or before the deposition of the layers of the cell) [Basol, paragraph 0035].
Claim(s) 26 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 2010/0210040, Basol in view of US 5,277,786, Kawakami, as applied to claims 15-20, 22-25, 27, 30-32 and 34-36 above, and further in view of US 2014/0345683, Chiu et al.
Regarding claims 26 and 33

	Modified Basol does not teach the insulating layer comprising at least one material chosen from an electrically insulating polymer and an oxide ceramic.
	Chiu teaches that an oxide ceramic (Al2O3) is an effective insulator for treating inconsistencies on a solar cell [paragraphs 0028-0029 and 0038-0039].
Modified Basol and Chiu are analogous inventions in the field of solar cells and methods of treating inconsistencies therein.  Because Chiu teaches choosing from a finite number of identified, predictable insulating materials, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Chiu teaches that an oxide ceramic leads to the anticipated success, said material is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Claim(s) 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 2010/0210040, Basol in view of US 5,277,786, Kawakami, as applied to claims 15-20, 22-25, 27, 30-32 and 34-36 above, and further in view of US 2013/0186461, Kim.
Regarding claims 39-40
	All the limitations of claims 15 and 30, from which claims 39 and 40 depend, have been set forth above.
	Modified Basol teaches the conductive line comprising grid pattern (41) and TCO layer (26) which reads on the limitation “multi-layer metal structure” [Basol, paragraph 0036].

Kim teaches solar cell comprising a conductive line (corresponding to an electrode layer) that is a multilayer metal structure so that adhesion and a resistance characteristic is ensured [paragraph 0032].
Modified Basol and Kim are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the conductive line of modified Basol to comprise a multi-layer metal structure, as in Kim, in order to ensure adhesion and a resistance characteristic [Kim, paragraph 0032].

Response to Arguments
Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive. 
Applicant argues that Basol, as modified by Kawakami and Chiu, does not teach or suggest every limitation of independent claims 15, 17, or 30, including , the conductive line comprising a major conductive portion and a minor conductive portion that deviates from the major conductive portion, the major conductive portion comprising a first part on a first side of the inconsistency and a second part on a second side of the inconsistency that is opposite the first side, the minor conductive portion electrically connecting the first part and the second part; and the conductive line being positioned proximate to, but not over, the inconsistency, thereby avoiding the inconsistency, the minor conductive portion being selectively deposited laterally to one side of the at least one inconsistency so as to be positioned outside of the linear path in 
	Examiner respectfully disagrees.  Basol teaches a conductive line (see busbars 42 and/or fingers 43) comprising a major conductive portion.  The examiner recognizes that Basol does not teach a major conductive portion comprising a first part and a second part, and a minor conductive portion as required in the claims.  However, as seen in Fig. 3(c) of Kawakami (See below), conductive line 103 includes a major conductive portion comprising a first part and a second part, the first part and the second part corresponding to linear paths of the conductive line, and a minor conductive portion which interrupts/deviates the linear path of the conductive line and is laterally disposed around the inconsistency, said minor conductive portion connecting said first and second parts.
[AltContent: oval][AltContent: textbox (Re-routing of the minor portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st part)][AltContent: textbox (2nd part)]


    PNG
    media_image1.png
    263
    298
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721